Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered. 
Response to Amendment
Applicant’s amendments, filed 6/24/2022, have been entered and considered on the record.  Examiner notes the addition of new claims 21-30.  Claims 1, 7, 10-16, 20-30.  Claim 20 is withdrawn due to a restriction requirement.
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are specifically addressed below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10-12, 14-16, 21-24 and 27-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 20180294187 by Thombare et al.
Thombare discloses a process for forming a molybdenum-containing material on a substrate, comprising directly contacting the TiN substrate with molybdenum dioxydichloride (MoO.sub.2Cl.sub.2) vapor under vapor deposition conditions, to deposit the molybdenum-containing material on the substrate (044)
Claim 7: Thombare discloses 550C (0044).
Claim 10-11:  Thombare discloses resistivity of less than about 20 µΩ-cm (see e.g. Figure 6 and accompanying text).
Claim 12:  Thombare discloses the vapor deposition conditions further comprises H2 (0056-0060).
 	Claim 14:  Thombare discloses pulsed CVD (0025, 0039).
	Claim 15:  Thombare discloses step coverage of 90 or 95% (0051).
	Claim 16:  Thombare discloses TiN and subjecting the TiN to the same gases and conditions as taught and claimed by the applicant as achieving the claimed etching and therefore it is the examiners position that by subjecting the TiN to the same claim process will have the same results.
	Claim 21:  Thombare discloses depositing temperature of 300C (0041).
	Claims 22-24:  Thombare discloses Mo layers (i.e. comprising less than 1% oxygen or 0.01% oxygen (0004).  At the very least, the prior art discloses using the same process gases and steps as claimed and thus the results must be the same unless the applicant is performing specific steps not disclosed or claimed as being required to achieve the claimed results.
	Claim 27:  Thombare discloses ALD conditions (0039, 0055-0060).
	Claim 28:  Thombare discloses a Mo free vapor (see e.g. 0056-0060).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10-11, 13, 15, 21-25, 29-30 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Thombare.
Claim 7:  Prior art temperature range overlaps the range as claimed and thus also makes obvious this range (0044).
Claim 10-11:  Thombare discloses resistivity of about 20 µΩ-cm (see e.g. Figure 6 and accompanying text) and therefore abuts the range as claimed and thus makes obvious this range.
Claim 13:  Thomare discloses H2 (0056-0058); however, fails to disclose the molar equivalents.  However, the concentration and amount of H will directly affect the deposition therefore would be recognized as a result effective variable and thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film).
Finally, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
Claims 15 and 25:  As for the step coverage, the prior art discloses a step coverage that encompasses or overlaps the range as claimed and thus makes obvious this range as specifically claimed.  
Claim 21:  Prior art temperature range overlaps the range as claimed and thus also makes obvious this range (0044).
Claim 22-24:  Thombare discloses a film with less than 1% impurities (0004) and therefore discloses a range that overlaps the claimed range and thus makes obvious such.
Claim 26:  Thombare discloses the oxygen content, i.e. deposition of Mo oxide as claimed, is tuned by varying the precursor and co-reactant partial pressure, i.e. concentration relationship (0040), and therefore thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film of Mo oxide as claimed) and such would have been obvious to have deposited as 
Claims 29:  Thombare discloses a pulse comprising MoO2Cl2 followed by a pulse without MoO2Cl2; however, fails to explicitly disclose the pulse length.  However, the pulse length of the precursors and pulse length of the purge would have been recognized as a result effective variable directly effecting the supply and purge of the chamber and determination of such would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation.
Claim 30:  Thombare discloses precursor alone or with H2 and each would necessarily have a flow rate (0056-0058); however, fails to disclose the flow rates of each.  However, the flow rate precursors will directly affect the deposition therefore would be recognized as a result effective variable and thus determination of the optimum amount of such through routine experimentation would have been obvious as predictable (i.e. deposition of film).  Finally, generally, differences in concentration (i.e. ratio of flow rates) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718